Per Curiam.
Under the circumstances of the case, evidence of the “ practice of physicians in regard to consultations,” was properly admitted. It had been testified that the medical gentlemen called in by the plaintiff’s father had met' in consultation without notice to the defendant who was the attending physician, or desiring his presence; and they were produced as the plaintiff’s witnesses. The fact that they had not extended to him the customary courtesy due to the occasion, therefore, was a circumstance, though a slight one, tending to show that their minds were biassed against him.
*378But the measure of a physician’s responsibility for his patient is not a subject of professional skill. Whether the patient’s imprudence in disregarding directions led to an aggravation of the disease may be otherwise; but it requires no medical skill to determine that a man is not chargeable with the consequences of another’s act; and the question allowed to be put belonged not so much to medicine as to morals. Besides being irrelevant, these fishing questions always contain a concealed argument which it would be improper for the witness to endorse. The answer ought not to have been received.
Of the same stamp was the testimony of the defendant’s general skill, which was clearly irrelevant. It was not that, but his treatment of the particular case, with which the jury had to do. If the latter was notoriously bad, of what account would be his abstract science, or treatment of other cases? It may be said that his general qualifications might serve to shed light on the propriety of his practice in this particular instance; but it is light which would be less likely to lead to a sound conclusion than to lead astray. The jury, assisted by the opinions of medical witnesses, would be better able to judge of the treatment from the treatment itself than from the more remote consideration of the defendant’s professional reputation, which was consequently not the best evidence of which the case was susceptible.
The nature and properties of the powders employed by the defendant in the particular instance, were subjects of medical inquiry, and proper for the medical witnesses as experts. The questions put to them on that head ought to have been answered.
But the matter which was probably most prejudicial to the plaintiff in the estimation of the jury, was the evidence to prove the declarations of his prochein amy, before he had acted as such, that “ the doctors would help him through,” or that “ the doctors would work it through.” The plaintiff would have little chance if the testimony of his most material witnesses were put down to the account of professional jealousy. But according to the testimony, these declarations were made before the writ was purchased, and when the prochein amy had no other concern in the contest than every father has in the welfare of his child; and that they were not competent for that reason, is stated as an elementary principle in Greenleaf’s Evidence (page 211), a book whose accuracy is surpassed only by its usefulness. As admissions or confessions, therefore, these declarations were incompetent.
Judgment reversed, and venire de novo awarded.